Citation Nr: 1208260	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-18 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from August 30, 2001, to February 18, 2009, and from May 1, 2009, to include entitlement to a total rating based on individual unemployability due to the PTSD (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that assigned an initial evaluation of 10 percent for the Veteran's PTSD from the effective date of service connection, August 30, 2001.  

In an April 2009 rating decision, the originating agency assigned a temporary total rating based on hospitalization for PTSD from February 19, 2009, through April 2009.  It also increased the schedular rating for the Veteran's PTSD to 30 percent, from the effective date of service connection, August 30, 2001.  This did not satisfy the Veteran's appeal.

In April 2010, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.


REMAND

The Veteran has not been afforded a VA examination to determine the current degree of severity of his service-connected PTSD since October 2009 and no VA treatment records for the period since March 2010 have been associated with the claims folder.  

Moreover, in the April 2010 hearing before a DRO, the Veteran asserted that he is receiving Social Security Administration (SSA) benefits for his PTSD and other disorders.  There is no indication that the RO has sought to obtain copies of SSA records.  The United States Court of Appeals for Veterans Claims has consistently held that where VA has notice that the veteran is receiving benefits from the SSA and that records from that Administration may be relevant, VA has a duty to acquire a copy of the decision granting SSA benefits and the medical documents relied upon by the SSA.  See Baker v. West, 11 Vet. App. 163 (1998).  

Therefore, further development to obtain pertinent treatment records, to obtain pertinent SSA records, and to afford the Veteran a current examination is in order. 

The Board further notes that in September 2010 correspondence, the Veteran's representative alleged that the Veteran is unemployable due to his PTSD.  The Board notes that a claim for a TDIU has not been adjudicated by the RO.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).

Since the representative is asserting that the Veteran is unemployable due to the disability at issue in this appeal, the Board has jurisdiction over the TDIU issue.  Further development specific to the TDIU claim is also in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be provided all required notice in response to the claim for a TDIU and should be provided and requested to complete and return the appropriate form to claim entitlement to a TDIU.

2.  In addition, the Veteran should be requested to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of his PTSD during the period of this claim.

3.  Then, the RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  In any event, it should obtain a copy of any pertinent VA medical records not already in the claims file.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and request that he provide the outstanding evidence.

4.  The RO or the AMC should undertake appropriate development to obtain a copy of the decision awarding the Veteran SSA benefits and of the record upon which the award was based.

5.  Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and extent of all impairment due to his service-connected PTSD.  The claims folder must be made available to and reviewed by the examiner.  

The RO or the AMC should also ensure that the examiner provides all information required for rating the Veteran's service-connected PTSD, to include an opinion as to whether it is sufficient by itself to render the Veteran unemployable.  If the examiner diagnoses other psychiatric disabilities, the examiner should be requested to distinguish, to the extent possible, the impairment from the Veteran's PTSD from that related to any other psychiatric disabilities.

The rationale for all opinions expressed must also be provided.

6.  The RO or the AMC should also undertake any other development it determines to be warranted.

7.  Then, the RO or the AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

